PER CURIAM.
Pursuant to Rule 3.10(e), F.A.R., 32 F. S.A., the court dispenses with oral argument in this case.
Appellant was plaintiff in a replevin action and appeals from a final judgment entered in favor of defendant following a trial before the court. The trial proceedings were not transcribed nor is there a stipulated statement of facts presented to this court in lieu thereof. Since the only points raised on this appeal which are based upon proper assignments of error cannot be determined without appellate review of all the evidence which was before the trial court, the record is simply insufficient to permit appellate review of the final judgment. See City of South Bay v. Armstrong, Fla.App.1966, 188 So.2d 21. The judgment is therefore affirmed.
Affirmed.
WALDEN, McCAIN and OWEN, JJ., concur.